Appeal from a judgment of the Family Court of Ulster County, entered April 5, 1979, which adjudged appellants’ three children to be permanently neglected pursuant to article 6 of the Family Court Act. The sole contention upon this appeal is that section 622 of the Family Court Act is unconstitutional because the standard of proof required by the statute, a fair preponderance of the evidence, is so low that it deprives them of due process of law. In Matter of Anthony L. CC. (48 AD2d 415, 419), this court held that the level of proof required by section 622 was constitutional. In adhering to our decision, we note that the permanent neglect statute (Social Services Law, § 384-b; Family Ct Act, § 611 et seq.) recognizes and seeks to balance rights possessed by the child (see Social Services Law, § 384-b, subd 1; Matter of Bennett v Jeffreys, 40 NY2d 543, 546-547) with those of the natural parents (see Social Services Law, § 384-b, subd 1; Matter of Sanjivini K, 47 NY2d 374, 382; Matter of Corey L v Martin L, 45 NY2d 383, 392). Accordingly, application of the preponderance of evidence standard in such a proceeding involving these often conflicting rights is proper and constitutional. Judgment affirmed, without costs. Mahoney, P. J., Greenblott, Kane, Main and Mikoll, JJ., concur.